DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent 9,250,178 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the Double patenting rejection detailed in the Office action mailed on 12/31/2019 has been withdrawn.

Response to Amendment
Applicant’s amendment filed on 12/31/2020 is acknowledged.  Claims 1-5, 7-15 and 17-20 are pending in the application and have been examined.

In the amendment of claim 1, the applicant has substituted “maintaining a temperature of the NLO crystal within a selected temperature range below a melting 

In the amendment of claim 1, the applicant has substituted “exposing” with “passivating”.  Passivation process exposes an object to a gas. Therefore the method step of exposing and passivating the NLO crystal are identical method steps and therefore there is no change to the method step from what was being claimed previously.

The Applicant has added the recitation “to compensate for broken bonds within the NLO crystal caused by the annealing of the NLO crystal” to the end of claim 1.  This recitation merely indicates an intent to compensate for broken bonds within the NLO crystal caused by the annealing of the NLO crystal. The compensation of broken bonds happens during the passivation process.  No additional steps are necessary or claimed in claim 1 for the purpose of compensating the broken bonds.  The broken bonds are automatically compensated during the passivation process.

The amendment of claim 11 is similar to the amendment of claim 1.  Therefore the rationales provided in paragraphs 6 and 7 above are applicable to claim 11 also.

With regard to the Applicant’s argument that “Fujimara is directed to passivating semiconductors and not optical crystals” the Examiner respectfully responds that Fujimara passivates semiconductor crystals, and passivating semiconductor crystals and optical crystals results in identical structural change in both semiconductor crystals and 

It is believed that the Examiner has addressed all issues raised by the Applicant in the REMAKS/ARGUMENTS section of the amendment filed on 12/31/2020.

For reasons stated in the above paragraphs, the rejections of claims 1-5, 7-15 and 17-20 as detailed in the Office action mailed on 07/31/2020 is maintained because the Applicant’s amendment has not resulted in any additional step(s) to independent claims 1 and 11 or any other claim(s).

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886